Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John E. Carlson (37794) on 05 JAN 2022.

The application has been amended as follows: 

claim 14, line 4, ---cutting a wall extending across the opening through the deck and--- has been inserted before “permitting”;
claim 15 has been cancelled;
claim 16, line 1 “15” has been changed to ---14---;
claim 17, line 6, “an” has been changed to ---a self-supporting---; line 7, ---, the at least one brace further including a retainer portion projecting transversely from a point on the elongated body portion away from the upper free end to a 
claim 18 has been cancelled; and
claim 19, line 1, “18” has been changed to ---17---.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/JOSE V CHEN/          Primary Examiner, Art Unit 3637